Filed:   June 17, 2008

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 06-5207
                          (1:06-cr-00074-WDQ)


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


TAVON ROBINSON,

                  Defendant - Appellant.



                               O R D E R


     The court amends its opinion filed June 12, 2008, as follows:

     On page 2, line 7 -- the word “that” is corrected to read

“than.”



                                           For the Court - By Direction



                                              /s/ Patricia S. Connor
                                                      Clerk
                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-5207



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


TAVON ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cr-00074-WDQ)


Submitted:   June 4, 2008                   Decided:   June 12, 2008


Before WILKINSON and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Q. Butler, BUTLER LEGAL GROUP, PLLP, Washington, D.C., for
Appellant. Rod J. Rosenstein, United States Attorney, Kwame J.
Manley, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tavon Robinson pled guilty, pursuant to a written plea

agreement, to one count of conspiracy to distribute and possess

with intent to distribute a mixture of cocaine, cocaine base, and

heroin, in violation of 21 U.S.C. § 846 (2000).      The district court

then sentenced Robinson to 324 months’ imprisonment.             Robinson

appealed, contending that the district court’s findings that at

least fifteen but not more than fifty kilograms of cocaine was

reasonably foreseeable to him, and that he was a leader in the

conspiracy, were clearly erroneous.      Robinson also asserts that he

received ineffective assistance of counsel.

          We   review   the   district   court’s   calculation    of   the

quantity of drugs attributable to Robinson for sentencing purposes

for clear error.*    See United States v. Tucker, 473 F.3d 556, 560

(4th Cir. 2007) (stating standard of review); United States v.

Randall, 171 F.3d 195, 210 (4th Cir. 1999).        In calculating drug

amounts, the court may consider any relevant information, provided

that the information has sufficient indicia of reliability to

support its accuracy. United States v. Uwaeme, 975 F.2d 1016, 1021

(4th Cir. 1992).    Because Robinson admitted to the drug quantities

attributed to him under oath, we conclude that the district court


     *
      Robinson also challenges whether the district court erred in
failing to differentiate between cocaine and crack in determining
the base offense level.     However, there is no merit to this
argument as the district court did not calculate Robinson’s
advisory guideline range based on crack.

                                 - 2 -
properly adopted the probation officer’s recommended calculation of

drug quantity.

              Next,       the    district      court’s       determination          of   the

defendant’s role in the offense is also reviewed for clear error.

United States v. Sayles, 296 F.3d 219, 224 (4th Cir. 2002).                                A

four-level adjustment for role in the offense is appropriate when

“the defendant was an organizer or leader of a criminal activity

that     involved     five       or    more    participants          or    was     otherwise

extensive.” U.S. Sentencing Guidelines Manual (“USSG”) § 3B1.1(a).

Robinson admitted under oath that he was an organizer and leader in

this criminal activity that involved more than five participants.

Accordingly, we conclude that the district court did not clearly

err    in   determining         that   the    enhancement          based    on    Robinson’s

leadership role was warranted.

              Finally,          Robinson      argues        that     counsel        provided

ineffective assistance of counsel by failing to object to the

amount      and    kind   of    narcotics      used    to    calculate       his   advisory

guideline range.          Claims of ineffective assistance of counsel are

generally not cognizable on direct appeal.                         See United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                       Rather, to allow for

adequate development of the record, a defendant must bring his

claim in a 28 U.S.C. § 2255 (2000) motion.                                See id.; United

States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                           An exception

exists      when    the    record      conclusively         establishes          ineffective


                                             - 3 -
assistance.    United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999); King, 119 F.3d at 295.      Our review of the record does

not conclusively show that counsel was ineffective.        We therefore

decline   to   consider   Robinson’s    allegations   of    ineffective

assistance of counsel, as he may raise them in a § 2255 motion.

          Accordingly,    we   affirm    Robinson’s   conviction   and

sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                - 4 -